DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining feature” in claim 1. “feature” is a non-structural term having no specific structural meaning, “retaining” is the functional language modifying the non-structural term, and claim 1 does not recite a sufficient structure for the non-structural term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that projection (76) in Fig. 13 and paragraph 0081 is the structure of “retaining feature” recited in claim 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimi (JP 59-109789 A).
Regarding claim 1, Yoshimi discloses a heat exchanger (Figs. 7-9) comprising:
a fluid reservoir (tank 7) having a peripherally extending foot (see Fig. 8 for the foot portion of tank 7);
a header (4) having a mounting tab (folded wall 4a) bent to engage the foot of the fluid reservoir to couple the header to the fluid reservoir (the plate 4 is bent up to engage with the reservoir 7, see Fig. 5); and
a retaining feature (walls 10 that include two legs, they project from the downwardly extending part of tank 7, see annotated figure 8 below) configured to prevent disengagement of the mounting tab of the header from the foot of the fluid reservoir (the legs stop lateral movement of the folded wall 4a so that prevent disengagement of the folded wall 4a), wherein the retaining feature is formed by deforming a portion of the fluid reservoir to overlay a portion of the mounting tab after the mounting tab is bent to engage the foot of the fluid reservoir (see page 3 of the translation, the resin at the lower end portion of the tank 7 in contact with the seat plate 4 is melted as a result of the heating in the seat plate 4 to be pressed to join the seat plate 4. Melting changes a shape of a material so that meets the “deforming” recited in the claim), and wherein the deformed portion of the fluid reservoir is provided on a rib (wall 10, see annotated figure 8 below) projecting from an outer surface of the fluid reservoir (the wall 10 projects from bottom surface of the groove in 7b which is an external surface of the tank 7).

    PNG
    media_image1.png
    206
    490
    media_image1.png
    Greyscale

Regarding claim 3, Yoshimi further discloses wherein the deforming of the portion of the fluid reservoir includes one of electrical resistance heating the portion of the fluid reservoir or ultrasonic heating the portion of the fluid reservoir (see page 3 of the translation, the heating of the seat plate 4 to melt lower portion of the tank 7 is done by an induction coil 11. The induction coil produces eddy current in the seat plate 4, so that produces heat due to an electrical resistance of the material of the plate 4).
Regarding claim 5, Yoshimi further discloses wherein the deformed portion of the fluid reservoir is an end portion of the rib (the melting of the lower end portion includes the end of the wall 10), wherein the end portion of the rib is received into an opening (groove 9, with opened top) formed in the mounting tab (4a) when the mounting tab is bent (the groove 9 is formed when the folded wall 4a is bent) to engage the foot of the fluid reservoir (see Fig. 9).
Regarding claim 6, Yoshimi further discloses wherein the rib is disposed adjacent a distal surface of the mounting tab (the wall 10 is disposed adjacent the top surface of the folded wall 4a), and wherein the deforming of the portion of the fluid reservoir includes the formation of a projection in the rib for preventing movement of the distal surface of the mounting tab (the melting and pressing the lower end portion of tank 7 forms a projecting shape in the wall 10 which conform the shape of the groove 9 so that eliminates movements between the wall 4a and the lower end portion of tank 7).
Regarding claim 14, Yoshimi further discloses wherein the foot of the fluid reservoir (Fig. 8) is received within a peripherally extending base portion of the header (the foot of tank 7 in Fig. 8 is received within the groove 9 of the seat plate 4, see Fig. 9), wherein the mounting tab extends from and bends relative to the base portion of the header (the folded wall 4a is bent and extends from the groove 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi (JP 59-109789 A) alone.
Regarding claim 15, Yoshimi (Figs. 7-9) fails to explicitly disclose wherein the fluid reservoir includes a first coupling feature projecting from the foot thereof and wherein the mounting tab of the header includes a second coupling feature forming a cavity on an inner surface of the mounting tab, wherein the second coupling feature is received within the first coupling feature when the mounting tab is bent to engage the foot of the fluid reservoir.
Yoshimi (Fig. 3) discloses wherein the fluid reservoir (7) includes a first coupling feature (see annotated figure below) projecting from the foot thereof (projected from the foot portion of tank in Fig. 3) and wherein the mounting tab (4a) of the header includes a second coupling feature (see annotated figure below) forming a cavity (the second coupling feature in the annotated figure below has a cavity on right side of folded wall 4a) on an inner surface of the mounting tab (on an inner side of the folded wall facing the interior of the heat exchanger), wherein the second coupling feature is received within the first coupling feature (see annotated figure below) when the mounting tab is bent to engage the foot of the fluid reservoir (when the wall 4a is bent upright to receive the foot of the tank 7).

    PNG
    media_image2.png
    229
    377
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the fluid reservoir includes a first coupling feature projecting from the foot thereof and wherein the mounting tab of the header includes a second coupling feature forming a cavity on an inner surface of the mounting tab, wherein the second coupling feature is received within the first coupling feature when the mounting tab is bent to engage the foot of the fluid reservoir in Yoshimi in order to prevent separation of the tank 7 from the wall 4a through the wavy wall engagement of the two.
Response to Arguments
Applicant's arguments filed 12/26/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Yoshimi’s folded wall (4a) is not bent and engaged with the tank (7) at the same time, it is noted that claim 1 does not require that the bending of the mounting tab and engagement of the foot and mounting tab happen at the same time. Yoshimi discloses that the deforming or melting at the foot of the tank 7 (by induction heater 11 in Fig. 9) is provided after the folded wall (4a) is folded and the wall is received in the groove 7b. therefore Yoshida meets the limitation in claim 1.
On the other hand, the argument states “the mounting tab (30) is bent and engaged with the foot (14) at the same time”. The mounting tab 30 and foot 14 in Figs. 10-13 represent a snapping clip structure, so they cannot be bent and engage at the same time. The mounting tab 30 and/or foot 14 must be bent first in order to allow the first coupling features 20 to be received within the mounting tabs 30 (i.e., engaged position of the two).
Further, in response to applicant’s argument that the overlay does not occur due to the resin of the inner surface of the groove after insertion, it is noted that the tank 7 is not hollow and only exterior or outer surface on the tank 7. As noted in the annotated figure above, the rib projects from the bottom side of the groove in 7b and right side of tank 7 (the two sides are exterior or outer surface on the tank 7), and is deformed or melted due to induction of the plate 4a.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763